Buenos Aires, September 23, 2016 COMISIÓN NACIONAL DE VALORES MERCADO DE VALORES DE BUENOS AIRES Ref.: Relevant Event. Approval from CNV of Cash Tender Offer. Dear Sirs, I address to the Comisión Nacional de Valores and Mercado de Valoresde Buenos Aires in my capacity as Responsible of Market Relations ofPampa Energía S.A.(‘ Pampa ’orthe ‘ Company ’) to inform that the CNV’s Board of Directors, within the File N° 1889/16 “Pampa Energía S.A. regarding Mandatory Tender Offer in Cash and Voluntary Exchange of Petrobras Argentina S.A.”, has approved the Company’s Mandatory Cash Tender Offer regarding Petrobras Argentina S.A. Class B, Ordinary shares with a nominal value of AR$1 each, with one vote per share. Given that the offers are also subject to obtaining the approval of the Securities and Exchange Commission, which is still pending, we inform to the investor community that, once obtained all necessary approvals, the Company will immediately disclose to the market about launching procedures, according to the terms and conditions of the corresponding prospectus. Sincerely, Victoria Hitce Responsible of Market Relations
